Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 & 14 are objected to because of the following informalities:  
Claim 7, line 3,
“form” should be changed to ---from---
Claim 14, line 1,
“form” should be changed to ---from---
Appropriate correction is required.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12 & 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,965,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1-2, 8-9 & 15-16 merely broaden the scope of the patented claim 4 by eliminating “for controlling sharing of network resources of the one or more networks between the plurality of vehicles” from the patented claim 4 and rephrasing it as “that set forth rule controlling availability of network resources of the one or more networks to each of the plurality of vehicles” as recited in the application claims 1-2, 8-9 & 15-16, respectively.
The application claim 5 merely broaden the scope of the patented claim 3 by eliminating “identifying a plurality of cells associated with the different geographic areas”, “for controllers of the plurality of vehicles that are within a same cell of the plurality of cells”, from the patented claim 1, and eliminating “for controlling sharing of network resources of the one or more networks between the plurality of vehicles” from the patented claim 1 and rephrasing it as “that set forth rule controlling availability of network resources of the one or more networks to each of the plurality of vehicles” as recited in the application claim 1.
The application claim 3 merely broaden the scope of the patented claim 2 by eliminating “identifying a plurality of cells associated with the different geographic areas”, “for controllers of the plurality of vehicles that are within a same cell of the plurality of cells”, and “wherein the respective coordination policies include a policy for planning a route of a vehicle based on availabilities of the network resources in different geographic areas” from the patented claim 1, and eliminating “for controlling sharing of network resources of the one or more networks between the plurality of vehicles” from the patented claim 1 and rephrasing it as “that set forth rule controlling availability of network resources of the one or more networks to each of the plurality of vehicles” as recited in the application claim 3.  Likewise, the application claim 4 merely broaden the scope of the patented claim 3.
The application claim 12 merely broaden the scope of the patented claim 11 by eliminating “identifying a plurality of cells associated with the different geographic areas”,  “for controllers of the plurality of vehicles that are within a same cell of the plurality of cells” from the patented claim 11, and eliminating “for controlling sharing of network resources of the one or more networks between the plurality of vehicles” from the patented claim 11 and rephrasing it as “that set forth rule controlling availability of network resources of the one or more networks to each of the plurality of vehicles” as recited in the application claim 8.  
The application claim 10 merely broaden the scope of the patented claim 11 by eliminating “identifying a plurality of cells associated with the different geographic areas”, “for controllers of the plurality of vehicles that are within a same cell of the plurality of cells”, “wherein the respective coordination policies include a policy for planning a route of a vehicle based on availabilities of the network resources in different geographic areas” from the patented claim 11, and eliminating “for controlling sharing of network resources of the one or more networks between the plurality of vehicles” from the patented claim 11 and rephrasing it as “that set forth rule controlling availability of network resources of the one or more networks to each of the plurality of vehicles” as recited in the application claim 8.  Likewise, the application claim 11 merely broaden the scope of the patented claim 13.
The application claim 19 merely broaden the scope of the patented claim 11 by eliminating “identifying a plurality of cells associated with the different geographic areas”,  “for controllers of the plurality of vehicles that are within a same cell of the plurality of cells” from the patented claim 11, and eliminating “for controlling sharing of network resources of the one or more networks between the plurality of vehicles” from the patented claim 11 and rephrasing it as “that set forth rule controlling availability of network resources of the one or more networks to each of the plurality of vehicles” as recited in the application claim 8.  
The application claim 17 merely broaden the scope of the patented claim 12 by eliminating “identifying a plurality of cells associated with the different geographic areas”, “for controllers of the plurality of vehicles that are within a same cell of the plurality of cells”, and “wherein the respective coordination policies include a policy for planning a route of a vehicle based on availabilities of the network resources in different geographic areas” from the patented claim 11, and eliminating “for controlling sharing of network resources of the one or more networks between the plurality of vehicles” from the patented claim 11 and rephrasing it as “that set forth rule controlling availability of network resources of the one or more networks to each of the plurality of vehicles” as recited in the application claim 15.  Likewise, the application claims 18 merely broaden the scope of the patented claim 13.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-8, 10-11, 14-15 & 17-18 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Raleigh (US 2013/0132854 A1).

Independent Claim 1. 
Raleigh (US 2013/0132854 A1) discloses A method for coordinating between a plurality of vehicles connected to one or more networks, the method comprising: 
obtaining, for each of the plurality of vehicles over the one or more networks, respective sets of state parameters describing respective states of the plurality of vehicles {Raleigh: 125 & 1652 in Fig.1D and ¶0506 wherein service controller 125 includes a policy management server 1652.  The policy management server 1652 transmits policies to the service processor 115 via the service control link 1653, and also monitors service usage, see also ¶0507-¶0509, ¶0513 & Figs.17-20}; 
maintaining, for controllers of each of the plurality of vehicles, respective karma scores indicating measures of historical compliance with respective coordination policies that set forth rule controlling availability of network resources of the one or more networks to each of the plurality of vehicles {Raleigh: 1650-Fig.1D and ¶0505 wherein the service history server 1650 collects and records service usage or service activity reports from the Access Network AAA Server 1621 and the Service Monitor Agent 1696; see also Figs.17-20}; 
updating, based on the respective sets of state parameters and the respective karma scores, the respective coordination policies for the plurality of vehicles  {Raleigh: 1652-Fig.1D and ¶0506-modify policy setting, see also ¶0507-¶0509, ¶0513 & Figs.17-20}; 
dispatching the respective coordination policies to the controllers of the plurality of vehicles {Raleigh: 1652-Fig.1D and ¶0506-¶0507-issue policy settings and objective and rely on the device based policy management for some or all policy management; see also Figs.17-20, offer in Figs.1BA-1BB, and Figs.4L, 4AE, 4AJ, 4AL, 4AN & 4AQ}; 
obtaining feedback from the plurality of vehicles indicating respective current compliances with their respective coordination parameters {Raleigh: Fig.4AQ-¶0169, ¶0687-¶0688-prompt the user to select the service plan by pressing one or more keys on the keypad, and user responds to the upsell by pressing a keypad button & the service processor 115 captures the DTMF tone to facilitate the user’s purchase of the offered service plan, see also Figs.6D-6H & ¶0721-¶0724}; and 
updating the respective karma scores based on the feedback {Raleigh: ¶0688 wherein the user receives an audible, vibrating, or visual purchase confirmation during the call, thus it is inherent that the service plan (the respective karma scores as claimed) is updated to a new plan based on the upsell successful (emphasis added); ¶0690 wherein when the purchase is successful, the service provider may then debit the new service plan for the service lease provided on the call that was in progress when the previous service plan expired, see also ¶1791 wherein the response of the user of the device 105 to the notification message results in a change of services, e.g., a service plan purchase, a service plan upgrade, a service plan downgrade}. 

Regarding Claim 3. The method of claim 1, wherein updating the respective coordination policies comprises solving a game-theoretical problem to allocate the network resources in a manner that maximizes an optimization criterion {Raleigh: Add-on or Upsell offer in Figs.1BA-1BB, and Figs.4L, 4AE, 4AJ, 4AL, 4AN & 4AQ, see also Figs.6D-6H & ¶0721-¶0724 and ¶0908-sharing with curfews}. 

Regarding Claim 4. The method of claim 1, wherein the respective coordination policies include a policy for a first vehicle to forward communications between a second vehicle and a network device {Raleigh: ¶0837-¶0840 wherein ¶0837 the "primary device" assigns service plans, shares service plans, and/or manages permission controls for assigned and/or shared service plans using the application to communicate with an application portal, website, or a network element (e.g., a server or a service management system) & ¶0906-¶0907-Service Plan Sharing with Allowance Limits wherein ¶0906 the Master Device subscriber defines what portion or portions of the service plan (voice service plan, messaging service plan, data access service plan, etc.) are to be shared with the secondary device subscriber, and wherein ¶0907a Master Device subscriber might share a non-streaming data plan with a secondary device subscriber, but the secondary device subscriber desires to stream data (e.g., by watching a video, listening to streaming audio, video conferencing, etc.) The Master Device subscriber may purchase an audio/video streaming-capable service plan and assign that service plan to the secondary device, but not to other devices. This allows the secondary device subscriber to stream data without the Master Device subscriber having to purchase a larger streaming capable plan}. 

Regarding Claim 7. The method of claim 1, wherein the controllers {Raleigh: Service Controller 125-Fig.1A & ¶0425-¶0426; also Fig.1D & ¶0478} facilitate teleoperation of the plurality of vehicles utilizing the network resources {Raleigh: service plans/bundles} to stream video {Raleigh: ¶0425 wherein data service plans for streaming, emphasis added, see also ¶0906 wherein data services (e.g. streaming audio/video, content downloads/uploads)} from the plurality of vehicles {Raleigh: mobile wireless communication devices, ¶0425} to teleoperation servers {Raleigh: Service Provider/Third Party Interface 145-Fig.1A, ¶0425} and to send control signals from (emphasis corrected) the teleoperation servers to the vehicles {Raleigh: ¶426 wherein the service controller 125 sends information about available service plans (e.g. control signals as claimed; see ¶0906 wherein data service includes time periods (e.g., days of the week, specific hours in a day, or total hours in a day, total hours in a week, total days in a month, etc.)) to a service processor 115 on the mobile wireless communication device 105}. 

Regarding Claim 8. 
-Claim 8 is rejected with the same reasons as set forth in claim 1 and further as following: 
A non-transitory computer-readable storage medium storing instructions for coordinating between a plurality of vehicles connected to one or more networks, the instructions when executed by a processor causing the processor to perform steps including {Raleigh: ¶0377}: 
obtaining, for each of the plurality of vehicles over the one or more networks, respective sets of state parameters describing respective states of the plurality of vehicles; 
maintaining, for controllers of each of the plurality of vehicles, respective karma scores indicating measures of historical compliance with respective coordination policies that set forth rule controlling availability of network resources of the one or more networks to each of the plurality of vehicles; 
updating, based on the respective sets of state parameters and the respective karma scores, the respective coordination policies for the plurality of vehicles; 
dispatching the respective coordination policies to the controllers of the plurality of vehicles; 
obtaining feedback from the plurality of vehicles indicating respective current compliances with their respective coordination parameters; and 
updating the respective karma scores based on the feedback. 

Regarding Claim 10. The non-transitory computer-readable storage medium of claim 8, wherein updating the respective coordination policies comprises solving a game-theoretical problem to allocate the network resources in a manner that maximizes an optimization criterion. 
-Claim 10 is rejected with the same reasons as set forth in claims 1, 8 & 3, respectively.

Regarding Claim 11. The non-transitory computer-readable storage medium of claim 8, wherein the respective coordination policies include a policy for a first vehicle to forward communications between a second vehicle and a network device. 
-Claim 11 is rejected with the same reasons as set forth in claims 1, 8 & 4, respectively.

Regarding Claim 14. The non-transitory computer-readable storage medium of claim 8, wherein the controllers facilitate teleoperation of the plurality of vehicles utilizing the network resources to stream video from the plurality of vehicles to teleoperation servers and to send control signals from (emphasis corrected) the teleoperation servers to the vehicles. 
-Claim 14 is rejected with the same reasons as set forth in claims 1, 8 & 7, respectively.

Regarding Claim 15. 
-Claim 15 is rejected with the same reasons as set forth in claim 1 and further as following: 
A control platform for coordinating between a plurality of vehicles connected to one or more networks, the control platform comprising: 
a processor {Raleigh: ¶0377}; and 
a non-transitory computer-readable storage medium storing instructions that when executed by a processor cause the processor to perform steps including {Raleigh: ¶0377}: 
obtaining, for each of the plurality of vehicles over the one or more networks, respective sets of state parameters describing respective states of the plurality of vehicles; 
maintaining, for controllers of each of the plurality of vehicles, respective karma scores indicating measures of historical compliance with respective coordination policies that set forth rule controlling availability of network resources of the one or more networks to each of the plurality of vehicles; 
updating, based on the respective sets of state parameters and the respective karma scores, the respective coordination policies for the plurality of vehicles; 
dispatching the respective coordination policies to the controllers of the plurality of vehicles; 
obtaining feedback from the plurality of vehicles indicating respective current compliances with their respective coordination parameters; and 
updating the respective karma scores based on the feedback. 

Regarding Claim 17. The control platform of claim 15, wherein updating the respective coordination policies comprises solving a game-theoretical problem to allocate the network resources in a manner that maximizes an optimization criterion. 
-Claim 17 is rejected with the same reasons as set forth in claims 1, 3, 8 & 10, respectively.

Regarding Claim 18. The control platform of claim 15, wherein the respective 
coordination policies include a policy for a first vehicle to forward communications between a second vehicle and a network device. 
-Claim 18 is rejected with the same reasons as set forth in claims 1, 4, 8 & 11, respectively.

Allowable Subject Matter
Claims 6, 13 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6. The prior art fails to teach the method of claim 1, wherein updating the respective karma scores comprises: 
increasing the karma scores of a subset of the controllers that comply with the respective coordination policies; and
decreasing the karma scores of a second subset of the controllers that defect from complying with the respective coordination policies. 

Regarding Claim 13. The prior art fails to teach the non-transitory computer-readable storage medium of claim 8, wherein updating the respective karma scores comprises: 
increasing the karma scores of a subset of the controllers that comply with the respective coordination policies; and
decreasing the karma scores of a second subset of the controllers that defect from complying with the respective coordination policies. 

Regarding Claim 20. The prior art fails to teach the control platform of claim 15, wherein updating the respective karma scores comprises: 
increasing the karma scores of a subset of the controllers that comply with the respective coordination policies; and
decreasing the karma scores of a second subset of the controllers that defect from complying with the respective coordination policies. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moreels (US 8972570 B1) discloses that one or more computing systems receive a request for a location prediction for a user from a service. The computing systems access one or more real-time location signals and one or more aggregated location signals. The aggregated location signals may comprise one or more previous location signals. The computing systems may then generate one or more location predictions from the one or more real-time location signals and the one or more aggregated location signals, and calculate a single location prediction for the user from the one or more location predictions. The computing systems may then send, in response to the request, the single location prediction for the user to the requesting service {Fig.4}.

Subbiah (US 2019/0030437 A1) discloses a computer implemented method comprising: generating, by a first client device executing a game in an off-line mode, a request for a virtual object from a second client device; sending the request for the virtual object, by the first client device, using an off-line communication channel; based on receiving a response including the requested virtual object from a second client device over the off-line communication channel, updating a game state for the game on the first client device to indicate receipt of the virtual object from the second client device, and updating a social network state between a first user associated with the first client device and a second user associated with the second client device {Fig.3}.

Fieldman (US 10540906 B1) discloses dynamic filtering and tagging functionality implemented in collaborative, social online education networks {Fig.10}.

Morgenstern (US 2013/0211907 A1) discloses that systems and methods are provided for advertising on an authenticated web-based social network. Such methods include providing a screen for creation of a classified advertisement, receiving the classified advertisement from an advertising member, and displaying the classified advertisement on a user network in the authenticated web-based social network with information about a relationship between the advertising member and a member of the authenticated web-based social network viewing the classified advertisement. Exemplary systems include an advertising engine configured to generate a screen for creation of a classified advertisement, a communications module configured to receive the classified advertisement from, an advertising member, a distributed database configured with a user network and relationship information, and a display module configured to display the classified advertisement on the user network with the relationship information {claim 11}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148.  The examiner can normally be reached on Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464